Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Antwanine Johnson appeals the district court’s order denying his motion for reconsideration of its order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Johnson, No. 1:98-cr-00283-LMB-1 (E.D.Va. July 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.